Citation Nr: 0635314	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for venous insufficiency of the bilateral lower 
extremities. 

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which inter alia denied the benefits sought.   

In August 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.  In July 2005, the Board remanded this matter 
to the RO to afford due process and for other development.  
Following its completion of the Board's requested actions, 
the RO continued the denial of the veteran's claim (as 
reflected in an April 2006 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A disorder as to either knee was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  A disorder as to either ankle was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.

4.  In an unappealed rating decision dated from May 1994, the 
RO denied the veteran entitlement to service connection for a 
bilateral leg condition, noting that service connection for 
bilateral venous insufficiency had previously been denied by 
an earlier final rating determination.

5.  That evidence associated with the claims file subsequent 
to the May 1994 decision, which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  A bilateral knee disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

2.  A bilateral ankle disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

3.  New and material evidence has not been received and the 
claim of entitlement to service connection for bilateral 
lower extremity venous insufficiency is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

VCAA notice vis-à-vis the claims for service connection 
appears fully adequate.  However, one of the claims on appeal 
is a petition to reopen a previously finally denied claim.  
The Court has held that in a claim to reopen it is vital to 
explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final rating decision.  Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  

Here, while the veteran was provided generic notice of the 
need to submit new and material evidence, and while he was 
provided notice of the appropriate legal definition of new 
and material evidence, a notice of this type is ordinarily 
not sufficient under Kent.  However, the claim was previously 
denied because of the absence of medical evidence 
demonstrating a manifestation of the disorder in service.  
Despite the generic nature of the notice, the record 
demonstrates that the veteran was well aware of the absence 
of evidence in these regards, and, on his own, he has even 
repeatedly attempted to secure the requisite type of 
evidence, in terms of lay statements as well as service 
medical records, to support his claim.  The RO has also made 
numerous attempts which have been unavailing in obtaining 
documentation to support the veteran's claim.  For example, 
the National Personnel Records Center as well as the Hospital 
where the veteran claimed treatment together with other 
potential sources have been contacted, all to no avail.  See 
correspondence dated July 1989, November 1989, May 1990, 
August 2001, December 2001, February 2003, August 2005, 
November 2005 and March 2006.  Under the circumstances, the 
Board considers that a remand to inform the veteran with more 
specificity as to why the claim was previously denied would 
serve no meaningful purpose and simply exalt form over 
substance.  Therefore, the Board regards the VCAA 
requirements to have been satisfied to the extent possible in 
these regards.

Furthermore, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date of the disability).  
The veteran was supplied with notice pursuant to the 
foregoing authority in March 2006; nevertheless, as the 
Board's decision herein denies the appellant's claims for 
service connection, no disability rating or effective date is 
being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman. 

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  His service medical records (to the extent available) 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

The veteran's service medical records consist of his 
separation examination, which is negative for the claimed 
disorders of the knee and/or ankles.  Service medical records 
are otherwise unavailable, presumably having been lost in a 
fire.  In this regard, where service medical records are 
missing, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

As noted above, extensive efforts have been unsuccessful in 
obtaining corroborating evidence to support the veteran's 
claims that any lower extremity disorders manifested in 
service.  The first clinical documentation of veteran's lower 
extremity complaints are documented in 1977, many years after 
service.  As noted above, his separation examination was 
entirely silent as to complaints, treatment or diagnoses 
relating to his knees and ankles.  In fact, those extremities 
were reported as entirely normal on separation.  

Despite that the veteran has reported that his knee and ankle 
problems began in service, the absence of service medical 
records corroborating the veteran's claims together with his 
separation examination, which reports normal knee and ankles, 
weigh heavily against the claims.  See also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that the absence of 
treatment for the claimed disability for decades after 
service, constituted negative evidence against the claim).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 

New and Material Evidence Claims Received before August 29, 
2001

In an unappealed rating determination from May 1994, the RO, 
inter alia, denied entitlement to service connection for a 
bilateral leg condition, as the service records failed to 
demonstrate service incurrence.  Inasmuch as the veteran did 
not perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105.  The RO also noted at that time that service 
connection had previously been denied for venous 
insufficiency of the bilateral legs.  

The petition to reopen bilateral lower extremity venous 
insufficiency (claimed as a bilateral leg injury) was filed 
in July 2001.  VA regulations effective prior to August 29, 
2001, provided that under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
"New and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time when the claim was previously 
denied included a separation examination from March 1956 that 
was negative for the claimed disorder, hospital records from 
1977 diagnosing venous insufficiency in the lower 
extremities, as well as some treatment records dating from 
1990's.  

The records have been extensively supplemented with more 
recent treatment records as well as the veteran's statements 
and testimony.  However, no medical evidence has been 
obtained demonstrating the claimed disorder in service or 
that the claimed disorder is related to service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in 1994, the claim 
failed because the evidence did not demonstrate an 
association between the claimed disability first documented 
as existing in 1977 and service, more than 20 years prior 
thereto.  The evidence recently submitted still fails to 
competently demonstrate an association between the veteran's 
venous insufficiency and military service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

Service connection for a bilateral knee disorder is denied. 

Service connection for a bilateral ankle disorder is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
bilateral lower extremity venous insufficiency, the appeal is 
denied. 



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


